UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 01-1280



HENG DE ZHU,

                                                             Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION         SERVICE;
JOHN ASHCROFT, Attorney General,

                                                            Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-125-620)


Submitted:     August 31, 2001             Decided:   September 21, 2001


Before WILKINS, LUTTIG, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Charles M. Wall, Arlington, Virginia, for Petitioner. Stuart E.
Schiffer, Acting Assistant Attorney General, John J. Andre, Norah
Ascoli Schwarz, Senior Litigation Counsel, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Heng De Zhu, a native and citizen of the People’s Republic of

China, petitions for review of an order of the Board of Immigration

Appeals (Board) denying his application for asylum. The Board con-

cluded that Zhu failed to show past persecution or a well-founded

fear of persecution on account of a protected ground that would

make him eligible for asylum relief.   See 8 U.S.C.A. § 1158 (West

1999); § 1101(a)(42)(A) (West 1999 & Supp. 2001).   The decision to

grant or deny asylum relief is conclusive “unless manifestly

contrary to the law and an abuse of discretion.”        8 U.S.C.A.

§ 1252(b)(4)(D) (West 1999).    We find that the Board correctly

applied the law and did not abuse its discretion in rendering its

decision here.   Therefore, we deny a petition for review on the

reasoning of the Board.   See In re Zhu, No. A78-125-620 (B.I.A.

Feb. 1, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                    PETITION DENIED




                                2